DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Applicant argued that, “In general, Nakayama describes "[t]he sleep controlling unit 150 determines the timing of applying a stimulus to the subject in accordance with the sleep state. The stimulus applying unit 152 applies a stimulus of a certain intensity to the subject at the timing determined by the sleep controlling unit 150." Nakayama, [0049] (emphasis added). Nakayama recognizes that "REM sleep is a state in which the depth of sleep is the smallest, and thus that people having REM sleep can easily wake up. Thus, the subject can be woken up and feel refreshed by conducting a waking operation during the REM sleep." Id., [0066]. Based on this understanding, "when the total length of time of deep non-REM sleep is greater than the threshold value," Nakayama's "sleep controlling unit 150 determines that the subject has had sufficient deep non-REM sleep and sends an instruction to the stimulus applying unit 152 to apply a first stimulus to the subject." Id., [0060]. Further, "[a]fter applying the first stimulus (step S 112), the sleep controlling unit 150 conducts REM sleep detection. When REM sleep is detected (Yes at step S 114), the sleep controlling unit 150 sends an instruction to the stimulus applying unit 152 to apply a second stimulus." Id., [0064]. Moreover, "the sleep controlling system 1 applies a first stimulus to the subject, and when it is past a specified time of day (Yes at step S120), the sleep controlling system 1 starts detection of REM sleep, as indicated in FIG. 11. For instance, when the input unit 102 obtains the desired rising time from the subject and the storage unit 106 stores therein the desired rising time, the specified time is determined as a predetermined number of minutes before the desired rising time. For instance, the specified time may be defined as 90 minutes before the desired rising time. The sleep . 
However, Nakayama fails to teach "adding a motion to the pad at an alarm time included in the user alarm setting" as recited in claim 1. Indeed, Nakayama merely describes "the timing of applying a stimulus to the subject" is determined "in accordance with the sleep state," and such stimuli are generated "a predetermined number of minutes before the desired rising time" so that the subject wakes up "at a time of day close to the desired rising time and also during the REM sleep state." Nakayama, [0049], [0060], [0064], and [0084].”
This is not found persuasive. Nakayama in Paragraph 34 describes the user setting a desired wake time, and Nakayama’s wake method is then applied to the user to wake the user at the desired wake time, thus Nakayama does in fact teach "adding a motion to the pad at an alarm time included in the user alarm setting". 
Applicant’s additional arguments relate to the amendments, for which new references are being used as set forth below, and thus do not apply to the current rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 26, “a means for receiving at least one user alarm setting” is determined in light of the specification to mean a transmission medium where “The term "transmission medium" shall be taken to include any intangible medium that is capable of storing, encoding or carrying instructions for execution by the machine, and includes digital or analog communications signals or other intangible media to facilitate communication of such software.” (Specification Paragraph 51).

Regarding claim 26, “a means for issuing commands” is determined in light of the specification to mean a processor (Paragraph 21).

Regarding claim 27, “a means for heating the fluid” is determined in light of the specification to mean a heating element (Paragraph 33).

Regarding claim 27, “a means for generating a signal” is determined in light of the specification to mean the controller (Paragraph 75).

Regarding claim 27, “a means for receiving user input” is determined in light of the specification to mean a remote control (Paragraph 15).

Regarding claim 27, “a means for receiving a wake-up setting” is determined in light of the specification to mean the controller (Paragraph 52).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, “the motion” (line 14) lacks antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 7, 8, 11-13, 16-17, 20-23, 26 and 28 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Petrovski (US Patent Application Publication 20110115635) further in view of Nakayama (US Patent Application Publication 20080234785) in view of Kramer (US Patent Application Publication 20060085919). 
Regarding claim 1, Petrovski teaches a bed system comprising: a mattress (Figure 2A, 12') including a pad that is configured to receive a fluid to be pushed through the pad (Paragraph 75 "a mattress 12’ or other upper support member of the bed assembly 10’ can include one or more internal passages 13’ or conduits through which fluids may be directed"); and a wake-up control system including at least one controller (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or other climate conditioning settings of the bed to help a user wake up and/or fall asleep") and at least one temperature sensor (Paragraph 109 "a climate control system can include one or more temperature sensors"), wherein the controller comprises a processor (Paragraph 142) configured to: receive at least one user alarm setting to wake up a user of the bed system (Paragraph 119 "Any of the embodiments of a climate conditioned bed or other seating assembly disclosed herein can comprise a "thermal alarm." For example, a climate control system can be configured to make a relatively rapid change in temperature and/or airflow to help awaken one or more of the bed's occupants"); store, to computer memory, the user alarm setting (Paragraphs 119 and 98, although memory is not specifically mentioned, it would be necessary to store these commands in a memory in order to carry them out); and responsive to determining that a time requirement of the user alarm setting has been met, issue commands configured to initiate a desired process that includes changing temperature of the pad of the mattress by pushing the fluid through the pad (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or other climate conditioning settings wherein the pad includes a first zone and a second zone that are configured to receive the fluid independently (Figure 1 shows a first left zone (L) and second right zone (R) each of which have two zones within them, and each of which receives fluid independently through the fluid modules 20a-d), wherein the bed system further comprises: a first pump (Paragraph 113 describes that the fluid transfer devices can be blowers or pumps, and Paragraph 117 describes that each fluid module 20a-d, which there are two for each left and right zone, can contain a blower, fan, or other fluid transfer device (i.e. pump)) being in fluid communication with the first zone of the pad via at least one first tube (Figure 2a shows the fluid transfer devices 20a and 20b which would be the pumps, in communication with the pad via tubes between 20a/b and 13’), and configured to supply the fluid into the first zone of the pad, a second pump being in fluid communication with the second zone of the pad via at least one second tube, and configured to supply the fluid into the second zone of the pad, wherein the at least one controller is configured to control the first pump and the second pump, and wherein the first pump, the first valve, the first switch, the second pump, the second valve, the second switch, and the at least one controller are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 2a shows that 20a and 20b are separate from the pad 12’/14’/16’, and Figures such as Figure 9 show the controller is packaged within the box spring, and at least Figure 25I shows the fluid transfer units also packaged within the box spring, thus the controller and pumps are packaged as a single unit separate from the pad). Petrovski does not teach adding a motion to the pad at an alarm time included in the user alarm setting by causing at least a portion of the a first valve assembly configured to regulate flow of the fluid into the first zone of the pad, a first switch configured to control the first valve assembly, a second valve assembly configured to regulate flow of the fluid into the second zone of the pad, and a second switch configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch, wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube. Nakayama teaches adding a motion at an alarm time included in the user alarm setting  (Paragraphs 48 and 49 describe the system determining the alarm time at which to apply the vibration and Paragraph 34 describes the user setting a desired time of rising) to the pad by causing at least a portion of the pad to vibrate at a predetermined level (Paragraph 49), the predetermined level being adjustable by the user (Paragraph 65 describes the user setting the intensity of the stimulus). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake up if the first alarm form was not effective, or to provide options for users who may prefer to be woken up using different methods. Kramer teaches a first valve assembly (Figure 22, 632) configured to regulate flow of the fluid into the first zone of the pad, a first switch (Figure 22; 672) configured to control the first valve assembly, a second valve assembly (Figure 22, 634) configured to regulate flow of the fluid into the second zone of the pad, and a second switch (Figure 22; 674) configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch (Figure 22; 668 is the controller), wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 22; the valves 632 and 634, pumps 624 and 626, and controller 668 are all separated from the pad by the tubes 662, thus when applied to Petrovski these elements would be placed in the foundation as Petrovski teaches, separated from Petrovski’s pad by tubes as shown). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include the two pump/two valve assembly/two switch configuration of Kramer in order to easily and efficiently control the two zones.
Regarding claim 2, Petrovski teaches the process includes: heating the fluid; and supplying the heated fluid through the pad (Paragraph 119 "a climate control system can be configured to make a relatively rapid change in temperature and/or airflow to help awaken one or more of the bed's occupants. Depending on people's personal tendencies and sleep habits, such a thermal alarm can be configured to help awaken a bed occupant as a result of decreasing comfort, raising awareness and/or in any other manner. In some arrangements, the thermal alarm includes raising the temperature along the top surface of the bed assembly (e.g., by delivering heated air through the bed assembly)".
 Regarding claim 3, Petrovski teaches the process includes: cooling the fluid; and supplying the cooled fluid through the pad (Paragraph 119 "Alternatively, depending on a user's preferences, the thermal alarm can include lowering the temperature to gradually or rapidly decrease an occupant's comfort level"). 
Regarding claim 7, Petrovski does not teach the predetermined level is adjustable based on the at least one user alarm setting. Nakayama teaches the predetermined level is adjustable based on the at least one user alarm setting (Paragraph 65 describes the user setting the intensity of the stimulus). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake 
Regarding claim 8, Petrovski teaches a user presence sensor configured to detect presence of the user on the mattress (Paragraph 99 "the bed or other seating assembly includes one or more occupant sensors (e.g., pressure sensors) to accurately detect the presence of an occupant positioned thereon"). 
Regarding claim 11, Petrovski teaches a bed system comprising: a mattress (Figure 2A, 12') including a pad that is configured to receive a fluid and circulate the fluid through the pad (Paragraph 75 "a mattress 12’ or other upper support member of the bed assembly 10’ can include one or more internal passages 13’ or conduits through which fluids may be directed"); a heating element configured to heat the fluid (Paragraph6"In some embodiments, least one fluid module comprises a fluid transfer device for selectively moving a fluid and a thermoelectric device configured to selectively heat or cool a fluid."); a cooling element configured to cool the fluid (Paragraph 6"|In some embodiments, least one fluid module comprises a fluid transfer device for selectively moving a fluid and a thermoelectric device configured to selectively heat or cool a fluid."); a temperature sensor (Paragraph6 "the bed further includes one or more first temperature sensors configured to detect a first temperature associated with the first climate zone of the bed") configured to generate a signal that is representative of a temperature of the fluid (Paragraph6 "the control module is configured to adjust at least one operational parameter of the at least one fluid module based, at least in part, on the setting or mode selected by an occupant using the at least one input device, and/or the first temperature detected by the first temperature sensor"); a user interface configured to receive a user input (Paragraph 6 "the control module is configured to adjust at least one operational para meter of the at least one fluid module based, at least in part, on the setting or mode selected by an occupant using the at wherein the pad includes a first zone and a second zone that are configured to receive the fluid independently (Figure 1 shows a first left zone (L) and second right zone (R) each of which have two zones within them, and each of which receives fluid independently through the fluid modules 20a-d), wherein the bed system further comprises: a first pump (Paragraph 113 describes that the fluid transfer devices can be blowers or pumps, and Paragraph 117 describes that each fluid module 20a-d, which there are two for each left and right zone, can contain a blower, fan, or other fluid transfer device (i.e. pump)) being in fluid communication with the first zone of the pad via at least one first tube (Figure 2a shows the fluid transfer devices 20a and 20b which would be the pumps, in communication with the pad via tubes between 20a/b and 13’), and configured to supply the fluid into the first zone of the pad, a second pump being in fluid communication with the second zone of the pad via at least one second tube, and configured to supply the fluid into the second zone of the pad, wherein a controller (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or other climate conditioning settings of the bed to help a user wake up and/or fall asleep") is configured to control the first pump and the second pump, and wherein the first pump, the first valve, the first switch, the second pump, the second valve, the second switch, and the controller are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 2a shows that 20a and 20b are separate from the pad 12’/14’/16’, and Figures such as Figure 9 show the controller is packaged within the box spring, and at least Figure 25I shows the fluid transfer units also packaged within the box spring, thus the controller and pumps are packaged as a single unit separate from the pad). Petrovski does not teach a motion generator configured to generate a motion at an alarm time included in the user alarm setting at a portion of the pad; responsive to determining the time requirement is met (Paragraph 34 and Figure 11; $120), issue commands configured to cause the motion generator to generate the motion at the portion of the pad by vibrating the portion of the pad at a predetermined level, the predetermined level being adjustable by the user, a first valve assembly configured to regulate flow of the fluid into the first zone of the pad, a first switch configured to control the first valve assembly, a second valve assembly configured to regulate flow of the fluid into the second zone of the pad, and a second switch configured to control the second valve assembly, a controller configured to control the first switch and the second switch, wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube. Nakayama teaches a motion generator configured to generate a motion at an alarm time included in the user alarm setting  (Paragraphs 48 and 49 describe the system determining the alarm time at which to apply the vibration and Paragraph 34 describes the user setting a desired a first valve assembly (Figure 22, 632) configured to regulate flow of the fluid into the first zone of the pad, a first switch (Figure 22; 672) configured to control the first valve assembly, a second valve assembly (Figure 22, 634) configured to regulate flow of the fluid into the second zone of the pad, and a second switch (Figure 22; 674) configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch (Figure 22; 668 is the controller), wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 22; the valves 632 and 634, pumps 624 and 626, and controller 668 are all separated from the pad by the tubes 662, thus when applied to Petrovski these elements would be placed in the foundation as Petrovski teaches, separated from Petrovski’s pad by tubes as shown). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include the two pump/two valve assembly/two switch configuration of Kramer in order to easily and efficiently control the two zones.
Regarding claim 12, Petrovski teaches the control system is configured to: issue commands configured to heat, using the heating element, the fluid based on the temperature 
Regarding claim 13, Petrovski teaches the control system is configured to: issue commands configured to cool, using the cooling element, the fluid based on the temperature requirement and the temperature of the fluid (Paragraph 119 "Alternatively, depending on a user's preferences, the thermal alarm can include lowering the temperature to gradually or rapidly decrease an occupant's comfort level"; see also Paragraph 6 and Paragraph 95). 
Regarding claim 16, Petrovski does not teach the predetermined level is adjustable based on the wake-up setting. Nakayama teaches the predetermined level is adjustable based on the wake-up setting (Paragraph 65 describes the user setting the intensity of the stimulus, i.e. the wake up setting which then adjusts the predetermined level). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake up if the first alarm form was not effective, or to provide options for users who may prefer to be woken up using different methods. 
 Regarding claim 17, Petrovski teaches a user presence sensor configured to detect presence of the user on the mattress (Paragraph 99 "the bed or other seating assembly includes one or more occupant sensors (e.g., pressure sensors) to accurately detect the presence of an occupant positioned thereon"). 
Regarding claim 20, Petrovski teaches a bed system comprising: a mattress (Figure 2A, 12') including a pad that is configured to receive a fluid to be pushed through the pad (Paragraph 75 "a mattress 12’ or other upper support member of the bed assembly 10’ can include one or more internal passages 13’ or conduits through which fluids may be directed"); and a wake-up control system including at least one controller (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or other climate conditioning settings of the bed to help a user wake up and/or fall asleep") and at least one temperature sensor (Paragraph 109 "a climate control system can include one or more temperature sensors"), wherein the controller comprises a processor (Paragraph 142) configured to: receive at least one user alarm setting to wake up a user of the bed system (Paragraph 119 "Any of the embodiments of a climate conditioned bed or other seating assembly disclosed herein can comprise a "thermal alarm." For example, a climate control system can be configured to make a relatively rapid change in temperature and/or airflow to help awaken one or more of the bed's occupants"); store, to computer memory, the user alarm setting (Paragraphs 119 and 98, although memory is not specifically mentioned, it would be necessary to store these commands in a memory in order to carry them out); and responsive to determining that a time requirement of the user alarm setting has been met, issue commands configured to initiate a desired process that includes changing temperature of the pad of the mattress by pushing the fluid through the pad (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or other climate conditioning settings of the bed to help a user wake up and/or fall asleep. For example, the flowrate, temperature and/or other properties of the air delivered to the top surfaces of a bed can be increased or decreased to help awaken an occupant or to urge an occupant to get out of bed."), wherein the pad includes a first zone and a second zone that are configured to receive the fluid independently (Figure 1 shows a first left zone (L) and second right zone (R) each of which have two zones within them, and each of which receives fluid independently through the fluid modules 20a-d), wherein the bed system further comprises: a first pump (Paragraph 113 describes that the fluid transfer devices can be blowers or pumps, and Paragraph 117 describes that each fluid module 20a-d, which there are two for each left and right zone, can contain a blower, fan, or other fluid transfer device (i.e. pump)) being in fluid communication with the first zone of the pad via at least one first tube (Figure 2a shows the fluid transfer devices 20a and 20b which would be the pumps, in communication with the pad via tubes between 20a/b and 13’), and configured to supply the fluid into the first zone of the pad, a second pump being in fluid communication with the second zone of the pad via at least one second tube, and configured to supply the fluid into the second zone of the pad, wherein the at least one controller is configured to control the first pump and the second pump, and wherein the first pump, the first valve, the first switch, the second pump, the second valve, the second switch, and the at least one controller are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 2a shows that 20a and 20b are separate from the pad 12’/14’/16’, and Figures such as Figure 9 show the controller is packaged within the box spring, and at least Figure 25I shows the fluid transfer units also packaged within the box spring, thus the controller and pumps are packaged as a single unit separate from the pad). Petrovski does not teach adding a motion to the pad at an alarm time included in the user alarm setting based on a manual input of the user for adjusting a level of vibration at least a portion of the pad, a first valve assembly configured to regulate flow of the fluid into the first zone of the pad, a first switch configured to control the first valve assembly, a second valve assembly configured to regulate flow of the fluid into the second zone of the pad, and a second switch configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch, wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube. Nakayama teaches adding a motion to the pad (Paragraph 49) at an alarm time included in the user alarm setting  (Paragraphs 48 and 49 describe the system determining the alarm time at which to apply the vibration and Paragraph 34 describes the user setting a desired time of rising) based on a manual input of the user for adjusting a level of vibration at at least a portion of the pad (Paragraph65 describes the user setting the intensity of the stimulus). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake up if the first alarm form was not effective, or to provide options for users who may prefer to be woken up using different methods. Kramer teaches a first valve assembly (Figure 22, 632) configured to regulate flow of the fluid into the first zone of the pad, a first switch (Figure 22; 672) configured to control the first valve assembly, a second valve assembly (Figure 22, 634) configured to regulate flow of the fluid into the second zone of the pad, and a second switch (Figure 22; 674) configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch (Figure 22; 668 is the controller), wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 22; the valves 632 and 634, pumps 624 and 626, and controller 668 are all separated from the pad by the tubes 662, thus when applied to Petrovski these elements would be placed in the foundation as Petrovski teaches, separated from Petrovski’s pad by tubes as shown). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include the two 
Regarding claim 21, Petrovski does not teach the at least one user alarm setting includes the manual input of the user for adjusting the level of vibration at the at least a portion of the pad. Nakayama teaches the at least one user alarm setting includes the manual input of the user for adjusting the level of vibration (Paragraph 49) at the at least a portion of the pad. (Paragraph 65 describes the user setting the intensity of the stimulus). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake up if the first alarm form was not effective, or to provide options for users who may prefer to be woken up using different methods.
 Regarding claim 22, Petrovski teaches the process includes: heating or cooling the fluid; and supplying the heated or cooled fluid through the pad (Paragraph 119 "a climate control system can be configured to make a relatively rapid change in temperature and/or airflow to help awaken one or more of the bed's occupants. Depending on people's personal tendencies and sleep habits, such a thermal alarm can be configured to help awaken a bed occupant as a result of decreasing comfort, raising awareness and/or in any other manner. In some arrangements, the thermal alarm includes raising the temperature along the top surface of the bed assembly (e.g., by delivering heated air through the bed assembly)"). 
Regarding claim 23, Petrovski teaches a user presence sensor configured to detect presence of the user on the mattress (Paragraph 99 "the bed or other seating assembly includes one or more occupant sensors (e.g., pressure sensors) to accurately detect the presence of an occupant positioned thereon"). 
Regarding claim 27, Petrovski teaches a bed system comprising: a mattress (Figure 2A, 12') including a pad that is configured to receive a fluid and circulate the fluid through the pad wherein the pad includes a first zone and a second zone that are configured to receive the fluid independently (Figure 1 shows a first left zone (L) and second right zone (R) each of which have two zones within them, and each of which receives fluid independently through the fluid modules 20a-d), wherein the bed system further comprises: a first pump (Paragraph 113 describes that the fluid transfer devices can be blowers or pumps, and Paragraph 117 describes that each fluid module 20a-d, which there are two for each left and right zone, can contain a blower, fan, or other fluid transfer device (i.e. pump)) being in fluid communication with the first zone of the pad via at least one first tube (Figure 2a shows the fluid transfer devices 20a and 20b which would be the pumps, in communication with the pad via tubes between 20a/b and 13’), and configured to supply the fluid into the first zone of the pad, a second pump being in fluid communication with the second zone of the pad via at least one second tube, and configured to supply the fluid into the second zone of the pad, wherein a controller (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or  is configured to control the first pump and the second pump, and wherein the first pump, the first valve, the first switch, the second pump, the second valve, the second switch, and the controller are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 2a shows that 20a and 20b are separate from the pad 12’/14’/16’, and Figures such as Figure 9 show the controller is packaged within the box spring, and at least Figure 25I shows the fluid transfer units also packaged within the box spring, thus the controller and pumps are packaged as a single unit separate from the pad). Petrovski does not teach a means for receiving a user input;  ; and responsive to determining the time requirement is met, issuing commands configured to generate the motion at an alarm time included in the user alarm setting at the portion of the pad by vibrating the portion of the pad at a predetermined level, a first valve assembly configured to regulate flow of the fluid into the first zone of the pad, a first switch configured to control the first valve assembly, a second valve assembly configured to regulate flow of the fluid into the second zone of the pad, and a second switch configured to control the second valve assembly, a controller configured to control the first switch and the second switch, wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube. Nakayama teaches a means for receiving a user input (Figure 1; 102); and responsive to determining the time requirement is met (Paragraph 34 and Figure 11; 120), issuing commands configured to generate the motion (Paragraph49) at an alarm time included in the user alarm setting  (Paragraphs 48 and 49 describe the system determining the alarm time at which to apply the vibration and Paragraph 34 describes the user setting a desired time of rising) at the portion of the pad by vibrating the portion of the pad at a predetermined a first valve assembly (Figure 22, 632) configured to regulate flow of the fluid into the first zone of the pad, a first switch (Figure 22; 672) configured to control the first valve assembly, a second valve assembly (Figure 22, 634) configured to regulate flow of the fluid into the second zone of the pad, and a second switch (Figure 22; 674) configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch (Figure 22; 668 is the controller), wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 22; the valves 632 and 634, pumps 624 and 626, and controller 668 are all separated from the pad by the tubes 662, thus when applied to Petrovski these elements would be placed in the foundation as Petrovski teaches, separated from Petrovski’s pad by tubes as shown). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include the two pump/two valve assembly/two switch configuration of Kramer in order to easily and efficiently control the two zones.
Regarding claim 28, Petrovski does not teach the at least a portion of the pad is configured to vibrate at a plurality of levels. Nakayama teaches the at least a portion of the pad is configured to vibrate at a plurality of levels (Paragraph 65 describes the user setting the intensity of the stimulus, i.e. the wake up setting which then adjusts the predetermined level). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake up if the first alarm form 
Claims 9, 10, 18, 19, 24 and 25 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Petrovski (US Patent Application Publication 20110115635) in view of Nakayama (US Patent Application Publication 20080234785) in view of Kramer (US Patent Application Publication 20060085919) in view of Kahn (US Patent Application Publication 20130234823). 
Regarding claim 9, Petrovski does not teach the wake-up control system includes one or more sleep monitoring sensors, and wherein the processor is configured to: determine a sleep state of the user based on signals from the one or more sleep monitoring sensors. Kahn teaches the wake-up control system includes one or more sleep monitoring sensors, and wherein the processor is configured to: determine a sleep state of the user based on signals from the one or more sleep monitoring sensors (Paragraph 26 "The sleep sensing system 100 includes one or more sensors 205. The sensors 205 may include an accelerometer 210, a temperature sensor 212, a heart rate sensor 214" and Paragraph 27, "sleep state can be determined by sleep state logic 220 based on the user's micro-movements, body temperature, heart rate, and/or brain waves. Additional sensor data may be used to correctly identify the current sleep state of the user."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Petrovski to include sleep state monitoring in order to supply more information to the user which could be used to enhance sleeping. 
 Regarding claim 10, Petrovski does not teach the signals represent at least one of heart rate, respiration, or movement of the user. Kahn teaches the signals represent at least one of heart rate, respiration, or movement of the user (Paragraph 26 "The sleep sensing system 100 includes one or more sensors 205. The sensors 205 may include an accelerometer 210, a temperature sensor 212, a heart rate sensor 214" and Paragraph 27, "sleep state can be 
 Regarding claim 18, Petrovski does not teach one or more sleep monitoring sensors, wherein the control system is configured to determine a sleep state of the user based on signals from the one or more sleep monitoring sensors. Kahn teaches one or more sleep monitoring sensors, wherein the control system is configured to determine a sleep state of the user based on signals from the one or more sleep monitoring sensors (Paragraph 26 "The sleep sensing system 100 includes one or more sensors 205. The sensors 205 may include an accelerometer 210, a temperature sensor 212, a heart rate sensor 214" and Paragraph 27, "sleep state can be determined by sleep state logic 220 based on the user's micro-movements, body temperature. heart rate, and/or brain waves. Additional sensor data may be used to correctly identify the current sleep state of the user."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Petrovski to include sleep state monitoring in order to supply more information to the user which could be used to enhance sleeping. 
 Regarding claim 19, Petrovski does not teach the signals represent at least one of heart rate, respiration, or movement of the user. Kahn teaches the signals represent at least one of heart rate, respiration, or movement of the user (Paragraph 26 "The sleep sensing system 100 includes one or more sensors 205. The sensors 205 may include an accelerometer 210, a temperature sensor 212, a heart rate sensor 214" and Paragraph 27, "sleep state can be determined by sleep state logic 220 based on the user's micro-movements, body temperature, heart rate, and/or brain waves. Additional sensor data may be used to correctly identify the 
Regarding claim 24, Petrovski does not teach the wake-up control system includes one or more sleep monitoring sensors, and wherein the processor is configured to: determine a sleep state of the user based on signals from the one or more sleep monitoring sensors. Kahn teaches the wake-up control system includes one or more sleep monitoring sensors, and wherein the processor is configured to: determine a sleep state of the user based on signals from the one or more sleep monitoring sensors (Paragraph 26 "The sleep sensing system 100 includes one or more sensors 205. The sensors 205 may include an accelerometer 210, a temperature sensor 212, a heart rate sensor 214" and Paragraph 27, "sleep state can be determined by sleep state logic 220 based on the user's micro-movements, body temperature, heart rate, and/or brain waves. Additional sensor data may be used to correctly identify the current sleep state of the user."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Petrovski to include sleep state monitoring in order to supply more information to the user which could be used to enhance sleeping. 
Regarding claim 25, Petrovski does not teach the signals represent at least one of heart rate, respiration, or movement of the user. Kahn teaches the signals represent at least one of heart rate, respiration, or movement of the user (Paragraph 26 "The sleep sensing system 100 includes one or more sensors 205. The sensors 205 may include an accelerometer 210, a temperature sensor 212, a heart rate sensor 214" and Paragraph 27, "sleep state can be determined by sleep state logic 220 based on the user's micro-movements, body temperature, heart rate, and/or brain waves. Additional sensor data may be used to correctly identify the current sleep state of the user."). It would have been obvious to one of ordinary skill in the art at 
Claims 26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Petrovski (US Patent Application Publication 20110115635) in view of Nakayama (US Patent Application Publication 20080234785) in view of Kramer (US Patent Application Publication 20060085919) in view of Lafleche (US Patent Application Publication 20140059781).
Regarding claim 26, Petrovski teaches a bed system comprising: a mattress (Figure 2A, 12') including a pad that is configured to receive a fluid to be pushed through the pad (Paragraph 75 "a mattress 12’ or other upper support member of the bed assembly 10’ can include one or more internal passages 13’ or conduits through which fluids may be directed"); and a means for receiving (Paragraph 142) at least one user alarm setting to wake up a user of the bed system (Paragraph 119 "Any of the embodiments of a climate conditioned bed or other seating assembly disclosed herein can comprise a "thermal alarm." For example, a climate control system can be configured to make a relatively rapid change in temperature and/or airflow to help awaken one or more of the bed's occupants" see also Paragraph 134); a storage device configured to store the user alarm setting (Paragraphs 119 and 98, although memory is not specifically mentioned, it would be necessary to store these commands in a memory in order to carry them out); and a means for, based on determining that a time requirement of the user alarm setting has been met, issuing commands (Paragraph 142) configured to initiate a desired process that includes changing temperature of the pad of the mattress by pushing the fluid through the pad (Paragraphs 119 and 134) wherein the pad includes a first zone and a second zone that are configured to receive the fluid independently (Figure 1 shows a first left zone (L) and second right zone (R) each of which have two zones within them, and each of which receives fluid independently through the fluid modules 20a-d), wherein the bed system further comprises: a first pump (Paragraph 113 describes that the fluid transfer devices can be blowers or pumps, and Paragraph 117 describes that each fluid module 20a-d, which there are two for each left and right zone, can contain a blower, fan, or other fluid transfer device (i.e. pump)) being in fluid communication with the first zone of the pad via at least one first tube (Figure 2a shows the fluid transfer devices 20a and 20b which would be the pumps, in communication with the pad via tubes between 20a/b and 13’), and configured to supply the fluid into the first zone of the pad, a second pump being in fluid communication with the second zone of the pad via at least one second tube, and configured to supply the fluid into the second zone of the pad, wherein a controller (Paragraph 98 "the control system can be configured to change the heating, cooling, ventilation and/or other climate conditioning settings of the bed to help a user wake up and/or fall asleep") is configured to control the first pump and the second pump, and wherein the first pump, the first valve, the first switch, the second pump, the second valve, the second switch, and the controller are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 2a shows that 20a and 20b are separate from the pad 12’/14’/16’, and Figures such as Figure 9 show the controller is packaged within the box spring, and at least Figure 25I shows the fluid transfer units also packaged within the box spring, thus the controller and pumps are packaged as a single unit separate from the pad). Petrovski does not teach the storage is non-volatile, the commands include adding a motion to the pad at an alarm time included in the user alarm setting by causing at least a portion of the pad to vibrate at a predetermined level, a first valve assembly configured to regulate flow of the fluid into the first zone of the pad, a first switch configured to control the first valve assembly, a second valve assembly configured to regulate flow of the fluid into the second zone of the pad, and a second switch configured to control the second valve assembly, a controller configured to control the first switch and the second switch, wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube. Nakayama teaches he commands include adding a motion to the pad at an alarm time included in the user alarm setting (Paragraphs 48 and 49 describe the system determining the alarm time at which to apply the vibration and Paragraph 34 describes the user setting a desired time of rising) by causing at least a portion of the pad to vibrate at a predetermined level (Paragraph 49). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include additional alarm forms in order to ensure the user would wake up if the first alarm form was not effective, or to provide options for users who may prefer to be woken up using different methods. Kramer teaches a first valve assembly (Figure 22, 632) configured to regulate flow of the fluid into the first zone of the pad, a first switch (Figure 22; 672) configured to control the first valve assembly, a second valve assembly (Figure 22, 634) configured to regulate flow of the fluid into the second zone of the pad, and a second switch (Figure 22; 674) configured to control the second valve assembly, wherein the at least one controller is configured to control the first switch and the second switch (Figure 22; 668 is the controller), wherein the first valve, first switch, second valve, and second switch are packaged as a single unit that is separate from the pad and is in fluid communication with the pad via the at least one first tube and the at least one second tube (Figure 22; the valves 632 and 634, pumps 624 and 626, and controller 668 are all separated from the pad by the tubes 662, thus when applied to Petrovski these elements would be placed in the foundation as Petrovski teaches, separated from Petrovski’s pad by tubes as shown). It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to include the two pump/two valve assembly/two switch configuration of Kramer in order to easily and efficiently control the two zones. Lafleche teaches the memory being non-volatile It would have been obvious to one of ordinary skill in the art to modify the bed of Petrovski to have non-volatile memory in order to store data even when the power was off. 
Claims 29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Petrovski (US Patent Application Publication 20110115635) in view of Nakayama (US Patent Application Publication 20080234785) in view of Kramer (US Patent Application Publication 20060085919) in view of Wolford (US Patent Application Publication 20100191136).
Regarding claim 29, Petrovski and Nakayama do not teach the predetermined level of vibration at the at least a portion of the pad is configured to progressively change. Wolford teaches the predetermined level of vibration at the at least a portion of the pad is configured to progressively change (Paragraph 33 describes progressive vibration if the initial vibration does not provide the desired effect in the user). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Petrovski and Nakayama to include progressive vibration in order to inspire the desired effect in the user if the initial level did not work, such as waking the user up. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673